Citation Nr: 0123996	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  94-49 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disability prior to January 30, 1996.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to January 30, 1996, the veteran's lumbar spine 
disability was productive of pain, spasms, and severe 
limitation of motion.

3.  The veteran's lumbar spine disability is manifested by 
severe intervertebral disc syndrome, with painful and limited 
motion, functional impairment, and flare-ups.


CONCLUSIONS OF LAW

1.  Prior to January 30, 1996, the criteria for an evaluation 
in excess of 40 percent for a lumbar spine disability had not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5292 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for a 40 percent evaluation for a lumbar 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5293 (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were also passed, generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This law sets forth requirements for assisting a veteran in 
developing the facts pertinent to his claim. 

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
and his representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for disability evaluations of the lumbar spine.  This matter 
has been remanded twice by the U.S. Court of Appeals for 
Veterans Claims (Court) and has been remanded twice by the 
Board for additional development.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, related letters, and remands have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  

In addition, the RO acquired service medical records, 
obtained relevant private and VA treatment records, and 
afforded the veteran several VA medical examinations.  The RO 
also provided the veteran with the opportunity to appear at a 
personal hearing and to present further evidence in support 
of his claim.  The veteran has indicated that he receives no 
current medical treatment for his disability.  Therefore, the 
Board also finds that there has been compliance with VA's 
duty of assistance to the veteran.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the VCAA requirements.

The record shows that the veteran submitted his claim of 
entitlement to service connection for a low back disability 
in May 1993.  In a November 1993 rating decision, the RO 
granted service connection for low back syndrome with spasm, 
and assigned an evaluation of 20 percent effective from May 
1993.  The veteran expressed disagreement with this initial 
evaluation and completed a substantive appeal.  In a November 
1996 decision, the Board upheld the decision of the RO, 
finding that the veteran's low back symptomatology did not 
warrant an evaluation in excess of 20 percent.

The veteran subsequently filed an appeal with the Court.  In 
a June 1997 Memorandum Decision, the Court vacated and 
remanded the November 1996 Board decision due to inadequate 
reasons and bases, the failure to consider all relevant 
diagnostic codes, and the failure to address functional loss 
due to pain.  The Board then remanded the case to the RO in 
March 1998 for additional evidentiary development, including 
VA orthopedic and neurological examinations.  

The RO completed the requested development and continued the 
20 percent schedular evaluation.  In a January 1999 decision, 
the Board confirmed the denial of an evaluation in excess of 
20 percent for low back syndrome with spasm.  The veteran 
again appealed to the Court.  In a Memorandum Decision issued 
in June 1999, the Court vacated and remanded the January 1999 
Board decision.  The Joint Motion for Remand filed with the 
Court found that the recent VA examinations were inadequate 
because they did not fully assess functional loss or discuss 
additional loss of motion due to flare-ups, and did not 
conduct EMG and nerve conduction studies.  In addition, the 
Board was instructed to consider the applicability of a 
separate rating for arthritis and articulate its reasons and 
bases pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).

In July 2000, the Board again remanded this case to the RO 
for additional evidentiary development, including a VA 
examination.  The Board specifically instructed the examiner 
to, if possible, discuss the limitation imposed by flare-ups, 
provide an opinion as to the level of functional impairment, 
and order EMG and nerve conduction studies if medically 
indicated.  The RO completed the requested development.  In 
an April 2001 rating decision, the RO assigned a 40 percent 
evaluation effective from May 1993 and a 20 percent 
evaluation effective from January 30, 1996.  The RO found 
that, prior to January 30, 1996, the veteran had severe 
limitation of motion of the lumbar spine that warranted a 
higher evaluation.  The case is now before the Board for 
further appellate review and the issues have been framed 
accordingly.  

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  As the veteran took exception with the 
initial rating award, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity 
from the effective date of service connection through the 
present.  It is not only the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that attention is given to the 
possibility of "staged" or separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  

Weakness is also as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2000).  

With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2000).

III.  Factual Background

In relation to the present appeal, the veteran's service 
medical records show that he sustained a low back injury in 
January 1991 while lifting heavy equipment.  The x-ray 
performed at that time was negative.  The veteran was 
thereafter seen on several occasions through February 1993.  
His complaints included low back pain and tingling and 
numbness of the left leg.  Objective findings included 
decreased range of motion, positive straight leg raising, and 
decreased sensation of the left lower extremity.  An MRI 
performed in October 1992 identified mild diffuse disc bulges 
at L3-L4 and L4-L5, without significant thecal sac or nerve 
root impingement.

During a VA examination in August 1993, the veteran related 
that his present complaints included inability to sleep due 
to pain, and pain of the thighs that radiated to the feet.  
He also stated that he had lost bowel control and had bowel 
urgency.  The pain was constant and was aggravated by 
climbing stairs, walking, bending, lifting, and squatting.  
He could climb only five stairs and walk one block.  

Upon examination, the veteran's gait was normal and his 
posture appeared somewhat stiff.  He stated that his toes 
tingled when he performed a sciatic stretch.  Straight leg 
raising was negative.  Moderate lumbar spinous process and 
paravertebral bilateral sacroiliac pain and tenderness were 
present.  Range of motion was measured as 10 degrees of 
flexion and extension, 20 degrees of bilateral lateral 
flexion, and 30 degrees of bilateral rotation, all with pain.  
The veteran expressed that his low back hurt when he stood on 
his feet.  Radiology and MRI studies were within normal 
limits.  The diagnosis was low back syndrome with some muscle 
spasm.  The examiner stated that the veteran had no clinical 
or objective signs other than the limited range of motion; 
his symptoms were mainly subjective.

At a VA examination in January 1996, the veteran complained 
of recurrent low back pain radiating down both legs, worse on 
the right.  Staying in one position for too long aggravated 
the pain, as did cold or wet weather.  He could not ride in a 
car more than 30 minutes or walk more than one-half of a 
block.  The pain interfered with sleep.  He had irritable 
bowel syndrome with diarrhea and episodes of bowel 
incontinence on two to three occasions.  

Objective findings included bilateral sacroiliac and 
lumbosacral tenderness, worse on the right.  Straight leg 
raising was positive at 80 degrees on the left and 90 degrees 
on the right.  Otherwise, neurological findings were intact.  
Patellar deep tendon reflexes were 2+ bilaterally and 
quadriceps muscles were tight and short, more on the left.  
The veteran exhibited an antalgic gait with flattening and 
loss of the lumbar lordosis.  Moderate bilateral lumbosacral 
paravertebral spasm and bilateral quadratus lumborum 
hypertrophy were present.  

Range of motion testing elicited forward flexion to 45 
degrees, backward extension to 10 degrees, bilateral lateral 
flexion to 20 degrees, and bilateral rotation to 30 degrees, 
all with pain referred to the sacroiliac area.  The x-ray 
report identified left sacroiliac joint sclerosis with slight 
flattening of the intervertebral disc of the 11th and 12th 
thoracic vertebrae.  The MRI disclosed mild disc bulge at L4-
L5.  The veteran was diagnosed with mechanical low back 
syndrome with marked muscle spasm, and degenerative joint 
disease, L4-L5 interspace, with stenosis.

On a VA examination in July 1996, the veteran complained of 
daily low back pain with occasional radiation into the legs.  
The pain was aggravated by minimal walking, ascending stairs, 
exercising, and sports.  The veteran currently worked in a 
sewing factory and had not missed time from work.  He walked 
well without assistance.  Objectively, the lumbar spine 
showed no deformity, discoloration, edema, tenderness, 
scoliosis, or muscle spasm.  Active range of motion was 75 
degrees of flexion, 30 degrees of extension, 60 degrees of 
lateral flexion, and 75 degrees of rotation.  

Evidence of pain on motion was described as cessation of 
movement.  Straight leg raising caused pain at 60 degrees on 
the left and at 45 degrees on the right, with pain mostly to 
the lower back and the right posterior thigh.  Deep tendon 
reflexes were symmetrical and sensation and musculature were 
intact.  The veteran accomplished good toe and heel walking 
but complained of back pain with squatting.  The diagnosis 
was mechanical low back pain secondary to muscle spasm with 
transient sciatica.

Private medical records from George H. Caudill, P.S.C., show 
that the veteran presented in October 1996 with low back 
pain.  The assessment was lumbar strain.  Similarly, a VA 
clinical record from October 1996 indicates that the veteran 
complained of a flare-up of low back pain radiating down the 
posterior thighs.  He also complained of a numbness sensation 
but he had no bowel or bladder problems.  Physical 
examination found neuromuscular grossly intact.  The veteran 
was assessed with low back pain syndrome.  Medication and bed 
rest were planned.  

During a VA spinal examination in June 1998, the veteran 
reported intermittent daily pain, of both an aching and sharp 
nature.  The pain became severe with activities of daily 
living, and was associated with a sense of weakness, 
stiffness, fatigability, and lack of endurance.  The pain was 
constant and varied only in intensity.  During flare-ups, the 
veteran had to cease work or activity.  He had pain if he 
walked more than 1/16 of a mile, sat or drove more than three 
minutes, climbed more than five stairs, lifted more than 25 
pounds, or performed any forward bending.  He had never used 
crutches, a brace, or a cane.  He was presently employed as a 
welder.

Objectively, the veteran had normal musculature of the 
paraspinous muscles and no significant tenderness on 
palpation of the spine.  Forward flexion was to 80 degrees, 
extension to 18 degrees, right lateral bending to 25 degrees, 
left lateral bending to 30 degrees, right rotation to 55 
degrees, and left rotation to 60 degrees.  Straight leg 
raising in the sitting position was negative and elicited 
only back pain.  However, in the supine position, straight 
leg raising elicited pain below the knees.  The remainder of 
the neurological examination was unremarkable.  Deep tendon 
reflexes of the knees and ankles were 1+ and motor strength 
was normal.

Lumbar spine films revealed slight narrowing at the L5-S1 
disc space.  An MRI disclosed a mild disc bulge at L4-L5, 
with no significant encroachment of the thecal sac or 
narrowing of the lateral recess.  The veteran was diagnosed 
with chronic mechanical low back pain.  The examiner 
commented that the examination demonstrated no abnormality 
other than positive straight leg raising in the supine 
position.  The examiner observed that this called into 
question any diagnosis that would suggest that the 
lumbosacral nerve complex was impinged by a herniated disc.  
In short, there was no conclusive evidence of nerve root 
impingement that was reproducible and the imaging studies did 
not support any diagnosis of ruptured disc.  The only 
significant finding was very minimal degenerative joint 
disease that would not explain the veteran's complaint of 
radicular pain.

During a VA peripheral nerves examination in August 1998, the 
veteran complained of essentially constant low back pain.  
Aggravating factors were again identified as walking, 
running, and prolonged sitting and standing.  He had no 
urinary incontinence but some stool leakage had been 
evaluated by his family doctor.  The veteran felt some 
weakness when he arose quickly from a seated position.  He 
also had occasional numbness down the backs of his legs and 
occasional tingling in the distal legs and low back.  He 
currently received no medical treatment and used no 
medication for his back pain.  He had never tried physical 
therapy.  He had quit jobs in the past due to the back pain, 
but he was generally capable of performing activities of 
daily living.  

Objectively, the veteran exhibited no weakness of any muscle 
group in the proximal, distal, upper, or lower extremity.  No 
muscle atrophy was present and the veteran had full muscle 
strength of upper and lower extremities.  Reflexes were 2+ 
and symmetric throughout.  Lower extremity findings included 
no clonus, downgoing tones, and no sensory level.  Straight 
leg raising in a seated position elicited no symptoms.  In a 
supine position, the veteran reported some very brief and 
critical tingling, with no radiation of pain.  The veteran 
was diagnosed with musculoskeletal back pain of a mechanical 
nature, with no evidence of neurological compromise on 
examination.

The examiner commented that there was no evidence of 
impairment of the sciatic nerve on examination; however, the 
veteran's symptoms could be suggestive of intermittent 
sciatic irritation.  The intermittent paresthesias in the 
posterior thighs could be consistent with intermittent 
sciatic irritation, but there was no evidence of denervation 
or neuropathy.  The veteran's main symptom was back pain with 
no objective findings.  The minimal disc space changes were a 
common finding in asymptomatic patients and would not verify 
a cause of the pain.

On a VA spinal examination in January 2001, pursuant to the 
Board's most recent remand, the examiner stated that he had 
reviewed the claims file, including the remand instructions, 
and the medical records.  The veteran complained of daily low 
back pain with some associated stiffness, particularly in the 
morning and overnight.  The degree of pain depended upon 
activities, such as bending or lifting.  The pain was both 
aching and sharp, worse on the left.  The veteran had also 
experienced a numb feeling down both legs, more on the left.  
The intermittent numb feeling had some degree of pain and 
discomfort associated with it.  It occurred about the left 
outer thigh posterior aspect and, to a lesser extent, about 
the foot.  The veteran did not know if he had experienced 
actual weakness and he denied excessive fatigue.  

The veteran had changed his occupation from welding to a less 
strenuous supervisory position.  He now had to perform light 
lifting, climb some stairs, and drive to different locations.  
He experienced discomfort with driving and with lifting over 
10 pounds.  He had lost 7-8 days of work during the past year 
due to flare-ups when he could not function other than to 
perform personal hygiene.  Rest and medication would normally 
permit him to return to work after one day.  He normally used 
Tylenol or an anti-inflammatory medication.  The examiner 
commented that he could not state what range of motion the 
veteran would have during flare-ups, but that it would be 
presumably less than shown during the examination.

Objectively, the veteran walked with a scarcely perceptible 
slight left limp and an antalgic gait.  He held himself 
somewhat stiffly.  No tenderness was present on palpation of 
the upper or lower back or muscles or over the vertebral 
column.  The veteran was tense paralumbar left and right, at 
the lower lumbar L4-L5 level.  The veteran accomplished 
forward flexion to 60 degrees, with discomfort midway through 
the range of motion.  Extension was to 25 degrees, with 
discomfort at 15 degrees; left lateral flexion was to 20 
degrees, with pain at 10 degrees; and right lumbar rotation 
was to 20 degrees with pain.  The veteran had 20 degrees of 
right lateral flexion and 25 degrees of left lumbar rotation 
without pain.

Straight leg raising caused discomfort, not marked, at 60 
degrees on the left and 70 degrees on the right.  The pain 
was increased on the left sciatic distribution if the 
examiner further stretched the left lower extremity.  The low 
back exhibited no spasms, weakness, postural abnormality, or 
fixed deformity on examination.  Muscles were normal and deep 
tendon reflexes were 2+ and equal at the knees and 1+ and 
equal at the ankles.  There was no objective sensory deficit 
of the feet, but there was 3/5 weakness of the left ankle on 
dorsiflexion of the left foot.  Standing on tiptoe caused 
some low back discomfort;  heel standing and knee bends did 
not.

The examiner commented that the veteran had abnormal MRI 
findings in service, as well as in 1996.  The examiner 
believed that there was sufficient evidence that the veteran 
had intervertebral disc disease.  This evidence included the 
character of the low back pain, radiation to the left lower 
extremity, and some weakness of the left foot and ankle.  The 
examiner stated that the pathways were obviously intact and 
he doubted that EMG studies would be useful for further 
treatment or evaluation of the veteran.

IV.  Analysis

Prior to January 30, 1996, the veteran was assigned a 40 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  Under this Diagnostic Code, a 
40 percent evaluation is the maximum allowable and is 
warranted for severe limitation of motion of the lumbar 
spine.  Likewise, a 40 percent evaluation is the maximum 
allowable under Diagnostic Code 5295 for severe lumbosacral 
strain.  Accordingly, the Board must consider the application 
of alternative Diagnostic Codes for an increased evaluation.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
assigned for intervertebral disc syndrome characterized as 
severe; recurring attacks, with intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

In addition, the VA General Counsel held in Precedent Opinion 
36-97 (VAOPGCPREC 36-97), dated December 12, 1997, that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under that Diagnostic Code.

The Board finds that prior to January 30, 1996, the veteran's 
lumbar spine disability was not characteristic of pronounced 
intervertebral disc syndrome.  Although the veteran had 
severe limitation of motion and muscle spasms during the 
August 1993 VA examination, straight leg raising was negative 
bilaterally and there was no evidence of symptoms compatible 
with sciatic neuropathy, absent ankle jerk, or other 
neurological deficits due to the back disability. 

Even considering the veteran's complaints of pain, the 
preponderance of the evidence is against a finding of more 
than severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief.  While there was clearly 
limitation of motion due to pain, the reported findings as to 
range of motion show no more than severe loss of motion, even 
when consideration is given to additional loss of motion due 
to pain, weakness, fatigue and incoordination.  As such, the 
veteran would not meet or approximate the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.7.

Finally, there is no medical evidence or claim of ankylosis 
of the lumbar spine, or complete bony fixation (ankylosis) of 
the spine to warrant an increased evaluation under either 38 
C.F.R. § 4.71a, Diagnostic Codes 5289 or 5286, respectively.  
There also is no evidence of a fracture of a vertebra with 
cord involvement or demonstrable deformity of a vertebral 
body as to warrant an increase under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  Based on the totality of the evidence, 
the veteran's low back disability did not meet the criteria 
of any relevant Diagnostic Code for an evaluation in excess 
of 40 percent prior to January 30, 1996.

The veteran's lumbar spine disability is presently assigned a 
20 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  Under this Diagnostic 
Code, a 20 percent evaluation is assigned for intervertebral 
disc syndrome characterized as moderate; recurring attacks.  
As discussed, a higher evaluation under this Diagnostic Code 
requires severe or pronounced symptomatology.

From the date of the January 1996 VA examination to the 
present, the veteran has complained of chronic low back pain 
that flares up with activity and occasionally causes 
incapacitation.  However, the veteran has remained employed 
and reports that he can perform activities of daily living.  
At the most recent examination, the veteran indicated that 
his present employment required a moderately light level of 
activity and that he lost approximately one week of work 
during the year due to flare-ups. 

Objectively, the veteran's low back has exhibited a moderate 
limitation of motion, pain with movement, and some positive 
straight leg raising.  Radiology reports have shown some 
degenerative joint disease and disc bulging.  At the most 
recent examination, the examiner also discerned some weakness 
of the left foot and ankle.  Otherwise, neurological findings 
were normal, reflexes were intact, and there was no weakness 
or atrophy of the muscles. 

Based upon the reported findings, the Board concludes that 
the veteran's overall disability picture more nearly 
approximates the criteria for a 40 percent evaluation under 
Diagnostic Code 5293.  The Board acknowledges that the RO 
assigned only a 20 percent evaluation based upon moderate 
limitation of motion of the lumbar spine.  However, DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45 are 
also for consideration.  In this case, the veteran clearly 
suffers from functional loss beyond the ascertainable 
limitation of motion, due to flare-ups, fatigability, 
weakness, and pain on movements.  The Board concludes that 
this functional loss is the equivalent of severe 
symptomatology, with recurring attacks, and warrants the next 
higher evaluation or 40 percent.

Nevertheless, the Board finds that the veteran is entitled to 
no more than a 40 percent evaluation under Diagnostic Code 
5293.  As explained above, the veteran does not exhibit 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy or other relevant 
neurological findings.  Although the veteran does have some 
weakness of the left ankle and foot, an absent ankle jerk has 
not been documented.  Prior to the most recent examination, 
there were few, if any, objective findings to account for the 
veteran's complaints on a neurologic basis.  

There is evidence of degenerative joint disease, and the 
veteran's low back disability may be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5292 (limitation of lumbar motion).  
Degenerative arthritis under Diagnostic Code 5003 is 
evaluated on the basis of limitation of motion of the joint 
or joints affected.  However, under Diagnostic Code 5292, 
severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation, which is the maximum allowable under that 
code.  Therefore, application of these Diagnostic Codes would 
afford the veteran no higher benefit.  Significantly, VA 
examiners have also reported that the veteran's low back pain 
could not be attributed to the minimal degenerative joint 
disease present.

In addition, as discussed previously, higher evaluations for 
ankylosis or a fracture of a vertebra with cord involvement 
or demonstrable deformity of a vertebral body are not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5286, 5285.  Accordingly, an evaluation of 40 percent, but no 
more, is awarded for the veteran's lumbar spine disability.

Finally, the Board recognizes that the recent remand 
instructions asked the VA examiner to discuss limitations 
imposed by flare-ups, to provide an opinion as to the level 
of the veteran's functional impairment, and to order EMG and 
nerve conduction studies if medically indicated.  The Board 
finds that the January 2001 examination report adequately 
discussed the nature of the veteran's flare-ups and 
functional impairment, as related by the veteran himself.  
The examiner exercised medical judgment in concluding that 
EMG and nerve conduction studies would not aid in the 
evaluation of the veteran's level of impairment.  This 
decision is not a basis for further development.  Taking all 
these factors into consideration, the Board concludes that 
the various VA examinations reasonably provide for a reliable 
assessment of the veteran's disability picture. 



ORDER

Prior to January 30, 1996, an evaluation in excess of 40 
percent for lumbar spine disability is denied.

An evaluation of 40 percent for lumbar spine disability is 
granted, subject to criteria governing the payment of 
monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

